Exhibit 10.5

 

Manugistics Group, Inc.

Description of Director Compensation Arrangements

 

Following is a description of the compensation arrangements for each of the
Company’s directors.  The Company pays non-employee directors an annual retainer
of $15,000, except for the Chairman of the Board, who receives an annual
retainer of $80,000.  Additionally, the Chairman of the Audit Committee receives
an annual retainer of $10,000, and each Chairperson of the Company’s other
committees receives an annual retainer of $5,000.  Non-employee directors also
receive $1,000 for each Board and committee meeting attended. Directors who are
employees of the Company do not receive any compensation for their service on
the Board.  Directors are reimbursed for their reasonable out-of-pocket expenses
incurred in connection with attendance at meetings of the Board of Directors and
its committees.

 

Non-employee directors receive stock options annually, and are eligible to
receive additional discretionary grants of stock options, under the Amended and
Restated 1998 Stock Option Plan, which is attached as Exhibit 10 to
Post-Effective Amendment No. 1 to Form S-8, filed with the Securities and
Exchange Commission on September 15, 2003.

 

--------------------------------------------------------------------------------

 